As Filed With the Securities and Exchange Commission On September21, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VECTREN UTILITY HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Indiana (State or Other Jurisdiction of Incorporation or Organization) 35-2104850 (I.R.S. Employer Identification Number) SOUTHERN INDIANA GAS ANDELECTRIC COMPANY (Exact Name of Registrant as Specified in its Charter) Indiana (State or Other Jurisdiction of Incorporation or Organization) 35-0672570 (I.R.S. Employer Identification Number) INDIANA GAS COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Indiana and Ohio (State or Other Jurisdiction of Incorporation or Organization) 35-0793669 (I.R.S. Employer Identification Number) VECTREN ENERGY DELIVERY OF OHIO, INC. (Exact Name of Registrant as Specified in its Charter) Ohio (State or Other Jurisdiction of Incorporation or Organization) 35-2107003 (I.R.S. Employer Identification Number) One Vectren Square Evansville, Indiana47708 (812) 491-4000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Ronald E. Christian Executive Vice President, Chief Administrative Officer and Secretary of Vectren Utility Holdings, Inc., Vectren Energy Delivery of Ohio, Inc., Indiana Gas Company, Inc. and Southern Indiana Gas and Electric Company 1 One Vectren Square Evansville, Indiana47708 (812) 491-4000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) COPIES TO: CatherineL.Bridge Barnes
